       Case 2:20-cv-01437-JCM-VCF Document 3 Filed 08/04/20 Page 1 of 3



1

2
     MICHAEL P. LOWRY, ESQ.
3    Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
4    JONATHAN C. PATTILLO, ESQ.
     Nevada Bar No. 13929
5    E-mail: Jonathan.Pattillo@wilsonelser.com
     6689 Las Vegas Blvd. South, Suite 200
6    Las Vegas, NV 89118
     Tel: 702.727.1400/Fax: 702.727.1401
7    Attorneys for Marshalls of MA, Inc.
8
                                   UNITED STATES DISTRICT COURT
9
                                           DISTRICT OF NEVADA
10

11   Jo Ann Bowman,                                            Case No.: 2:20-cv-1437
12                           Plaintiff,
                                                               Marshalls of MA, Inc’s Jury Demand
13    vs.                                                      and Answer to Complaint
14   Marshalls of MA, Inc.; DOE Employees I through X,
     DOES I through X, and ROE Corporations I through
15   X, inclusive,
16                           Defendants.
17
        Marshalls of MA, Inc. request a jury trial per Rule 38 and answers the complaint as follows.
18
       1. Admit.
19
       2. Admit.
20
       3. Marshalls of MA, Inc. lacks information sufficient to determine the accuracy of the
21
            allegations contained in this paragraph, so it denies them.
22
       4. Marshalls of MA, Inc. lacks information sufficient to determine the accuracy of the
23
            allegations contained in this paragraph, so it denies them.
24
       5. Marshalls of MA, Inc. lacks information sufficient to determine the accuracy of the
25
            allegations contained in this paragraph, so it denies them.
26
       6. Marshalls admits that Plaintiff was in its store on August 11, 2018 and reports that she fell.
27
            It denies the remaining allegations in this paragraph.
28
       7. Deny.
     Case 2:20-cv-01437-JCM-VCF Document 3 Filed 08/04/20 Page 2 of 3




1    8. Deny.

2    9. Deny.

3    10. Deny.

4    11. Deny.

5    12. Deny.

6    13. Deny.

7    14. Deny.

8                                       Affirmative Defenses
9    1. Plaintiff was comparatively negligent.

10   2. Plaintiff did not mitigate damages.

11   3. The event described in the complaint was an intervening, superseding cause.

12   4. The event described in the complaint was the result of a third-party’s sole negligence.

13   5. The hazard alleged in the amended complaint was open and obvious.

14                                         Prayer for Relief

15      Defendant requests this matter be dismissed with prejudice.

16

17       DATED this 4th day of August, 2020.

18

19

20
                                        BY: /s/ Michael Lowry
21                                          MICHAEL P. LOWRY, ESQ.
                                            Nevada Bar No. 10666
22                                          JONATHAN C. PATTILLO, ESQ.
                                            Nevada Bar No. 13929
23                                          6689 Las Vegas Blvd. South, Suite 200
                                            Las Vegas, NV 89119
24                                          Tel: 702.727.1400/Fax: 702.727.1401
                                            Attorneys for Marshalls of MA, Inc.
25

26

27

28
                                                  -2-
       Case 2:20-cv-01437-JCM-VCF Document 3 Filed 08/04/20 Page 3 of 3




1                                        Certificate of Service

2         Pursuant to Rule 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman &

3    Dicker LLP, and that on August 4, 2020, I served Marshalls of MA, Inc’s Jury Demand and

4    Answer to Complaint as follows:

5                by placing same to be deposited for mailing in the United States Mail, in a sealed
                 envelope upon which first class postage was prepaid in Las Vegas, Nevada;
6
                 via electronic means by operation of the Court’s electronic filing system, upon each
7                party in this case who is registered as an electronic case filing user with the Clerk;
8
      Leon R. Symanski, Esq.
9     Craig P. Kenny & Associates
      501 S. 8th Street
10    Las Vegas, NV 89101
      Attorneys for Plaintiff
11

12                                     BY:   /s/ Michael Lowry
                                             An Employee of
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -3-
